        UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

 SCOTT WEAVER,

                       Plaintiff,
                                                Case No. 18-CV-1996-JPS
 v.

 CHAMPION PETFOODS USA INC.
 and CHAMPION PETFOODS LP,
                                                         JUDGMENT
                       Defendants.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Defendants’ renewed
motion for summary judgment as to Plaintiff’s third amended complaint
(Docket #144) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice.

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                       GINA M. COLLETTI
                                       Clerk of Court
July 8, 2020                           s/ Jodi L. Malek
Date                                   By: Deputy Clerk




 Case 2:18-cv-01996-JPS Filed 07/08/20 Page 1 of 1 Document 185
